                            Case 19-12378-KBO             Doc 902        Filed 04/21/20        Page 1 of 7




                                     IN THE UNITED STATES BANKRUPTCY COURT
                                          FOR THE DISTRICT OF DELAWARE


                 In re:                                                         Chapter 11

                 DURA AUTOMOTIVE SYSTEMS, LLC, et al.,1                         Case No. 19-12378-KBO

                                                                                Jointly Administered
                                                            Debtors.


                                                   CERTIFICATE OF SERVICE

                          I, Chad Corazza, hereby certify that on April 20, 2020, I caused a copy of the

             foregoing document Amendment to and Re-Notice of Zohar Lenders' Motion for Entry of an

             Order Further Extending the Challenge Period and Granting Related Relief [Docket No.

             897], to be served upon the below counsel in the manner indicated below:

                 Benesch, Friedlander, Coplan & Aronoff LLP                     Bradley Arant Boult Cummings LLP
                 Attn: Jennifer R. Hoover, Kevin M. Capuzzi,                    Attn: William L. Norton III
                 and John C. Gentile                                            1600 Division Street, Suite 700
                 222 Delaware Avenue, Suite 801                                 Nashville, TN 37203
                 Wilmington, DE 19801                                           First Class Mail
                 Hand Delivery

                 Brooks Wilkins Sharkey & Turco, PLLC                           Buchalter, A Professional Corporation
                 Attn: Matthew E. Wilkins                                       Attn: Shawn M. Christianson, Esq.
                 401 S. Old Woodward Avenue, Suite 400                          55 Second Street, 17th Floor
                 Birmingham, MI 48009                                           San Francisco, CA 94105-3493
                 First Class Mail                                               First Class Mail

                 Burr & Forman LLP                                              Burr & Forman LLP
                 Attn: Derek F. Meek, Esquire                                   Attn: J. Cory Falgowski
                 420 N. 20th Street, Suite 3400                                 1201 N. Market Street, Suite 1407
                 Birmingham, AL 35203                                           Wilmington, DE 19801
                 First Class Mail                                               Hand Delivery


             1
                   The debtor entities in these chapter 11 cases, along with the last four digits of each Debtor entity’s federal
                   tax identification number, are: Dura Automotive Systems Cable Operations, LLC (7052); Dura Automotive
                   Systems, LLC (8111); Dura Fremont L.L.C. (1252); Dura G.P. (8092); Dura Mexico Holdings, LLC (4188);
                   Dura Operating, LLC (2304); and NAMP, LLC (3693).

26377830.1
                     Case 19-12378-KBO        Doc 902    Filed 04/21/20   Page 2 of 7




             BURR & FORMAN LLP                                BURR & FORMAN LLP
             Attn: David W. Houston, IV                       Attn: Derek F. Meek
             222 Second Ave. South, Suite 2000                420 North 20th Street, Suite 3400
             Nashville, TN 37201                              Birmingham, AL 35203
             First Class Mail                                 First Class Mail

             BUTLER SNOW LLP                                  Delaware Attorney General
             Attn: Adam M. Langley                            Attn: Bankruptcy Department
             6075 Poplar Avenue, Suite 500                    Carvel State Office Building
             Memphis, TN 38119                                820 N French Street, 6th Floor
             First Class Mail                                 Wilmington, DE 19801
                                                              Hand Delivery

             Delaware Division of Revenue                     Delaware Secretary of State
             Attn: Zillah Frampton                            Corporations Franchise Tax
             820 N. French Street                             P.O. Box 898
             Wilmington, DE 19801                             Dover, DE 19903
             Hand Delivery                                    First Class Mail

             Delaware State Treasury                          Dentons US LLP
             Attn: Officer, Managing Agent, or General        Attn: Oscar N. Pinkas and Lauren Macksoud
             Agent                                            1221 Avenue of the Americas
             820 Silver Lake Boulevard                        New York, NY 10020
             Suite 100                                        First Class Mail
             Dover, DE 19904
             First Class Mail

             Dentons US LLP                                   Dura Automotive Systems, LLC
             Attn: Sam J. Alberts                             1780 Pond Run
             1900 K. Street NW                                Auburn Hills, MI 48326
             Washington, DC 20006                             First Class Mail
             First Class Mail

             FROST BROWN TODD LLC                             FROST BROWN TODD LLC
             Attn: A.J. Webb                                  Attn: Patricia K. Burgess
             3300 Great American Tower                        7310 Turfway Road
             301 East Fourth Street                           Suite 210
             Cincinnati, OH 45202                             Florence, KY 41042
             First Class Mail                                 First Class Mail




26377830.1
                      Case 19-12378-KBO         Doc 902     Filed 04/21/20   Page 3 of 7


             FROST BROWN TODD LLC                                FROST BROWN TODD LLC
             Attn: Robert V. Sartin and Benjamin M. Katz         Attn: Ronald E. Gold, Esq.
             150 Third Avenue South, Suite 1900                  301 East Fourth Street
             Nashville, TN 37201                                 Great American Tower, Suite 3300
             First Class Mail                                    Cincinnati, OH 45202
                                                                 First Class Mail

             Internal Revenue Service                            Internal Revenue Service
             Centralized Insolvency Operation                    Centralized Insolvency Operation
             2970 Market Street                                  P.O. Box 7346
             Mail Stop 5-Q30.133                                 Philadelphia, PA 19101-7346
             Philadelphia, PA 19104-5016                         First Class Mail
             First Class Mail

             IRS MDP 146                                         Jaffe Raitt Heuer & Weiss, P.C.
             801 Broadway                                        Attn: Richard Kruger
             Nashville, TN 37203                                 27777 Franklin Road, Suite 2500
             First Class Mail                                    Southfield, MI 48034
                                                                 First Class Mail

             Kirkland & Ellis International LLP                  Lorentson Mfg. Co. SW., Inc.
             Attn: James H.M. Sprayregen, P.C., Marc             Attn: John Routt
             Kieselstein, P.C. , Ryan Blaine Bennett, P.C., &    PO Box 932
             Gregory F. Pesce                                    Kokomo, IN 46903
             300 North LaSalle Street                            First Class Mail
             Chicago, IL 60654
             First Class Mail

             McGuireWoods LLP                                    McGuireWoods LLP
             Attn: Elizabeth K. Sieg                             Attn: Mark E. Freedlander & Frank J. Guadagnino
             Gateway Plaza                                       Tower Two-Sixty
             800 East Canal Street                               260 Forbes Avenue, Suite 1800
             Richmond, VA 23219                                  Pittsburgh, PA 15222
             First Class Mail                                    First Class Mail

             McGuireWoods LLP                                    Neal & Harwell, PLC
             Attn: Nicholas A. DuPuis                            Attn: James R. Kelley and David G. Thompson,
             Promenade                                           1201 Demonbreun Street, Suite 1000
             1230 Peachtree Street, N.E., Suite 2100             Nashville, TN 37203
             Atlanta, GA 30309                                   First Class Mail
             First Class Mail




26377830.1
                      Case 19-12378-KBO            Doc 902   Filed 04/21/20   Page 4 of 7


             Office of the United States Trustee                  Pension Benefit Guaranty Corporation
             Attn: Juliet Sarkessian                              Attn: Mai Lan G. Rodgers, Lori A. Butler
             844 King Street, Suite 2207                          Office of the General Counsel
             Lockbox 35                                           1200 K Street, N.W.
             Wilmington, DE 19801                                 Washington, DC 20005-4026
             Hand Delivery                                        First Class Mail

             Region 4 (AL, FL, GA, KY, MS, NC, SC, TN)            Region 5 (IL, IN, MI, MN, OH, WI)
             Attn: General Counsel                                Attn: General Counsel
             Atlanta Federal Center                               77 West Jackson Boulevard
             61 Forsyth Street                                    Chicago, IL 60604-3507
             Atlanta, GA 30303-3104                               First Class Mail
             First Class Mail

             Region 6 (AR, LA, NM, OK, TX)                        Region 7 (IA, KS, MO, NE)
             Attn: General Counsel                                Attn: General Counsel
             1445 Ross Avenue                                     11201 Renner Blvd.
             Suite 1200                                           Lenexa, KS 66219
             Dallas, TX 75202-2733                                First Class Mail
             First Class Mail

             Duane Morris LLP                                     Securities & Exchange Commission
             Attn: Christopher R. Belmonte, Pamela A.             Attn: Secretary of the Treasury
             Bosswick                                             100 F. Street NE
             230 Park Avenue                                      Washington, DC 20549
             New York, NY 10169                                   First Class Mail
             First Class Mail

             Securities & Exchange Commission - NY Office         Securities & Exchange Commission - Philadelphia
             Attn: Bankruptcy Department                          Office
             200 Vesey Street, Suite 400                          Attn: Bankruptcy Department
             New York, NY 10281                                   One Penn Center
             First Class Mail                                     1617 JFK Boulelvard, Suite 520
                                                                  Philadelphia, PA 19103
                                                                  First Class Mail

             Skadden, Arps, Slate, Meagher & Flom LLP             Skadden, Arps, Slate, Meagher & Flom LLP
             Attn: Carl T. Tullson                                Attn: Ron E. Meisler
             920 N. King Street                                   155 North Wacker Drive
             Wilmington, DE 19801                                 Chicago, IL 60606-1720
             Hand Delivery                                        First Class Mail




26377830.1
                      Case 19-12378-KBO           Doc 902   Filed 04/21/20   Page 5 of 7


             State of Illinois Attorney General                  State of Michigan Attorney General
             Attn: Bankruptcy Dept                               Attn: Bankruptcy Dept
             100 West Randolph Street                            G. Mennen Williams Building, 7th Floor
             Chicago, IL 60601                                   525 W. Ottawa St., P.O. Box 30212
             First Class Mail                                    Lansing, MI 48909-0212
                                                                 First Class Mail

             State of Missouri Attorney General                  State of Tennessee Attorney General
             Attn: Bankruptcy Dept                               Attn: Bankruptcy Dept
             Supreme Court Building                              P.O. Box 20207
             207 W. High St.                                     Nashville, TN 37202-0207
             Jefferson City, MO 65102                            First Class Mail
             First Class Mail

             State of Texas Attorney General                     Teri Hasenour Gordon B.P.R.
             Attn: Bankruptcy Dept                               Attn: Teri Hasenour Gordon
             Capitol Station                                     P.O. Box 1075
             PO Box 12548                                        Columbia, TN 38402-1075
             Austin, TX 78711-2548                               First Class Mail
             First Class Mail

             The United States Attorney’s Office for the         TN Dept of Revenue
             District of Delaware                                c/o TN Attorney General's Office
             U.S. Attorney's Office                              Bankruptcy Division
             Hercules Building                                   PO Box 20207
             1313 N. Market Street                               Nashville, TN 37202-0207
             Wilmington, DE 19801                                First Class Mail
             Hand Delivery

             U.S. Securities and Exchange Commission             Waller Lansden Dortch & Davis, LLP
             Office of Reorganization                            Attn: John C. Tishler, Katie G. Stenberg,
             950 East Paces Ferry Road, N.E.                     Tyler N. Layne
             Suite 900                                           511 Union Street, Suite 2700
             Atlanta, GA 30326-1382                              Nashville, TN 37219
             First Class Mail                                    First Class Mail

             WILSON, ELSER, MOSKOWITZ, EDELMAN                   WINDELS MARX LANE & MITTENDORF, LLP
             & DICKER LLP                                        Attn: James M. Sullivan
             Attn: Mark G. Ledwin, Esq. and Irene M.             156 West 56th Street
             Costello, Esq.                                      New York, NY 10019
             1133 Westchester Avenue                             First Class Mail
             White Plains, NY 10604
             First Class Mail




26377830.1
                     Case 19-12378-KBO         Doc 902   Filed 04/21/20   Page 6 of 7


             Warner Norcross & Judd LLP                       Steven A. Ginther
             Attn: Susan M. Cook                              Special Assistant Attorney General
             715 E. Main Street, Suite 110                    Missouri Department of Revenue
             Midland, MI 48640                                General Counsel’s Office
             First Class Mail                                 301 W. Hight Street, Room 670
                                                              P.O. Box 475
                                                              Jefferson City, MO 65105-0475
                                                              First Class Mail

             Joseph Corrigan                                  Derek C. Abbott
             Iron Mountain Information Management, LLC        Morris, Nichols, Arsht & Tunnell LLP
             One Federal Street                               1201 N. Market Street, 16th Floor
             Boston, MA 02110                                 P.O. Box 1347
             First Class Mail                                 Wilmington, DE 19899-1347
                                                              Hand Delivery

             Ronald S. Gelbert                                Faheem A. Mahmooth
             Amy D. Brown                                     Pension Benefit Guaranty Corporation
             Gellert Scali Busenkell & Brown, LLC             Office of General Counsel
             1201 North Orange Street, Suite 300              1200 K Street, N.W.
             Wilmington, DE 19801                             Washington, D.C. 20005-4026
             Hand Delivery                                    First Class Mail

             Mark I. Duedall                                  Erin R. Fay
             Bryan Cave Leighton Paisner LLP                  Daniel N. Brogan
             One Atlantic Center, 14th Floor                  Bayard, P.A.
             1201 West Peachtree Street, NW                   600 N. King Street, Suite 400
             Atlanta, GA 30309-3488                           Wilmington, DE 19801
             First Class Mail                                 Hand Delivery

             Christopher Marcus, P.C.                         Jessica Berman
             Kirkland & Ellis LLP                             Prime Clerk LLC
             601 Lexington Avenue                             60E 42nd Street, Suite 1440
             New York, NY 10022                               New York, NY 10165
             First Class Mail                                 First Class Mail

             John H. Schanne, II                              Kay S. Kress
             Pepper Hamilton LLP                              Pepper Hamilton LLP
             Hercules Plaza, Suite 5100                       4000 Town Center, Suite 1800
             1313 N. Market Street                            Southfield, MI 48705-1505
             Wilmington, DE 19899-1709                        First Class Mail
             Hand Delivery




26377830.1
                     Case 19-12378-KBO    Doc 902   Filed 04/21/20   Page 7 of 7


             Randall L. Klein                            Matthew P. Ward
             Goldberg Kohn Ltd.                          Morgan L. Patterson
             55 East Monroe, Suite 3300                  Womble Bond Dickinson (US) LLP
             Chicago, IL 60603                           1313 North Market Street, Suite 1200
             First Class Mail                            Wilmington, DE 19801
                                                         Hand Delivery



                                          YOUNG CONAWAY STARGATT & TAYLOR, LLP

                                           /s/ Chad Corazza
                                          Chad Corazza, Paralegal
                                          Rodney Square
                                          1000 North King Street
                                          Wilmington, Delaware 19801
                                          Telephone: (302) 571-6600
                                          Facsimile: (302) 571-1253




26377830.1
